Citation Nr: 0315078	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  99-01 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Los Angeles, California.

The Board notes that the veteran had filed a Notice of 
Disagreement and substantive appeal with regard to 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Review of the file indicates that by rating 
decision dated in August 2000, service connection was granted 
for PTSD with an initial evaluation of 100 percent.  This 
constitutes a full grant of benefits, as it is the maximum 
allowable evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).  Accordingly, the only issue on appeal is 
entitlement to service connection for hearing loss, right 
ear.


REMAND

Initially, the Board notes that on his VA Form 9, the veteran 
requested a hearing before the Board at a local VA office.  
Review of the file reveals that the veteran has not been 
afforded a travel Board hearing.  At the same time, he 
submitted a statement in support of claim which indicated 
that he was requesting a hearing before a local hearing 
officer at the VA RO.  A hearing was held at the RO in 
January 2000.  It is not clear whether the veteran still 
desires a travel board hearing.  The RO should clarify 
whether the veteran continues to desire a hearing before a 
member of the Board.

The veteran submitted hearing tests from J.H., M.D., which 
show the following approximated pure tone thresholds in 
decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
25
35
LEFT
15
5
5
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.  The examination 
report is dated in February 1992.  

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385 (2002)

The results of the February 1992 audiometric examination meet 
the disability criteria under 38 C.F.R. § 3.385 for a right 
ear hearing disability.

Evidence obtained in support of his PTSD claim indicates that 
the veteran might have undergone significant noise exposure 
in September 1969 in Da Nang, Republic of Vietnam.  The 
Command History for the U.S. Naval Support Activity in Da 
Nang indicates that a 122-millimeter rocket hit the ammo 
bunker at ARVN Ammunition Storage, setting off a chain of 
explosions.  The veteran testified about the incident in a 
regional office hearing in January 2000.  His testimony 
indicates that he was on duty at the time the rocket hit and 
was about 50 feet away.  (Transcript (T.) at p. 4).  His 
testimony indicates that when the rocket hit the ammo dump, 
he was thrown 50 to 75 feet and his head "felt like it was 
going to explode" and he lost consciousness.  (T. at p. 5)  
The veteran asserts via his October 1997 Notice of 
Disagreement that his hearing loss occurred in service, as he 
has worked as an accountant and has had no noise exposure 
since his release from active duty.  

The veteran also indicated in his Notice of Disagreement that 
he underwent ear surgery approximately 20 years ago.  Review 
of the file indicates that no records of the ear surgery have 
been obtained.

In light of the medical evidence indicating that the 
veteran's right ear meets the criteria for a hearing loss 
disability and the evidence of noise exposure, the Board 
finds that a VA compensation and pension examination is 
warranted to determine the nature and etiology of any right 
ear disability.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent or past 
pertinent medical treatment for hearing 
loss.  Any such relevant records should 
be obtained and associated with the 
claims folder.

3.  The veteran should be afforded an 
examination by an appropriate medical 
provider to determine the nature, status 
and etiology of any hearing disabilities.  
All indicated studies must be conducted.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and a review of the evidence 
in the claims folder, including service 
and VA medical records, the provider 
should express opinions as to the 
following:

(a) What is the nature, etiology and 
diagnosis of any hearing disability 
present during service or within one year 
of service;

(b) What is the etiology and correct 
diagnosis of any current hearing 
disability; and

(c) What is the degree of medical 
probability that there is a causal 
relationship between the veteran's 
current hearing disability, if any, and 
any in-service disorders.

If the provider cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2002); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  The RO should contact the veteran and 
determine whether he still requests a 
hearing before a Member of the Board.  If 
so, the RO should schedule the veteran 
for a hearing before a Member of the 
Board in Los Angeles, California, in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West. 2002); 38 C.F.R. 
§§ 19.75, 20.704 (2002).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
right ear hearing loss.

7. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


